Title: From George Washington to Elias Dayton, 10 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters June 10th
                     1782
                  
                  It is extremely painfull to me, to have continually to remark on
                     the irregular manner in which business seems to be conducted at your Post. In
                     my Letter of the 27th May, I directed Colo. Ogdin to transmit Governor
                     Livingston a particular State of the circumstances respecting Mr de Peyster and
                     to take his orders, and if the Governor directed him to be delivered to the
                     Military, to send him with all the papers to Major General Heath. Instead of
                     this being complied with, the Prisoner is sent to Head Quarters without even a
                     single line from anybody, or a single paper respecting the matter; whilst the
                     Prisoner alledges that the Civil Authority has taken the matter up, and did
                     actually issue an Habias Corpus which Colonel Ogden refused to pay any regard
                     to.
                  I must request that you would immediately transmit me Copies of
                     all the papers that have passed with the Civil Authority on this occasion, and
                     every other information you are possessed of. In a matter of so serious a
                     nature as the Trial of a Citizen for his life, it is certainly necessary that
                     we should be well assured of the legality of our proceedings, and till this is
                     the case nothing can be done in the affair. I am Sir Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
               